PER CURIAM.
Omri Yigal appeals the district court’s order denying his motion to proceed in forma pauperis in his civil action. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Yigal v. City of Newport News, No. CA-02-5-4 (E.D.Va. May 15, 2002). We grant Yigal’s motion to proceed in forma pauperis in this court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.